Citation Nr: 0014567	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the right great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972, and from September 1973 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which denied an increase in a 
noncompensable rating for service-connected residuals of a 
fracture of the distal phalanx of the right great toe.   In a 
March 1999 decision, the RO granted a higher 10 percent 
rating for the right great toe condition.  A personal hearing 
before a member of the Board was requested and scheduled, but 
by a letter dated in April 2000, the veteran withdrew his 
hearing request.


REMAND

The veteran's claim for a higher rating for the right great 
toe disability is well grounded, meaning plausible.  The file 
indicates that further development is needed to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In his substantive appeal dated in December 1998, the veteran 
related that records relevant to his claim were in the 
possession of the Social Security Administration (SSA).  In 
order for the VA to properly assist the veteran, SSA records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Any recent treatment records since February 1999, 
concerning the condition, should also be obtained.  Id.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA or 
non-VA treatment for a right foot 
disability since February 1999.  After 
securing the necessary releases, the RO 
should obtain copies of the related 
medical records, which are not already on 
file, following the procedures of 38 
C.F.R. § 3.159.

2.  The RO should obtain from the SSA a 
copy of any decision regarding an award 
of SSA disability benefits, as well as 
copies of the medical and other records 
relied upon in making such decision.

3.  Thereafter, the RO should review the 
claim for a higher rating for residuals 
of a right great toe fracture.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




